Fourth Court of Appeals
                                          San Antonio, Texas
                                                 March 26, 2020

                                              No. 04-20-00066-CV

                    IN THE INTEREST OF A.R., M.R., K.G.D.R., CHILDREN

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-PA-00255
                           Honorable Linda A. Rodriguez, Judge Presiding


                                                 ORDER

        On March 18, 2020, this court issued an opinion and order dismissing this appeal for lack
of jurisdiction because the trial court had not entered a final, appealable order. On March 25,
2020, the trial court clerk filed a supplemental clerk’s record, which contains a final order signed
by the trial court on February 26, 2020. Accordingly, on the court’s own motion, we
WITHDRAW our opinion and order dated March 18, 2020, and REINSTATE this appeal.
Appellant’s brief is due no later than twenty days from the date of this order.1




                                                               _________________________________
                                                               Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2020.



                                                               ___________________________________
                                                               Michael A. Cruz,
                                                               Clerk of Court



1
  This is an accelerated appeal of an order terminating the appellant’s parental rights, which must be disposed of by
this court within 180 days of the date the notice of appeal was filed. See TEX. R. JUD. ADMIN. 6.2. Here, because
the notice of appeal was prematurely filed, the notice of appeal is deemed filed on February 26, 2020, which is the
date the trial court signed the final order. See TEX. R. APP. P. 27.1(a).